No. 98-20048
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-20048
                          Conference Calendar


MELVIN CHARLES JACKSON,

                                            Plaintiff-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division; J. HARRISON;
JOHN DOE, Unknown Physician; J.R. GABBARD,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-3472
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Melvin Charles Jackson, Texas prisoner # 580613, seeks leave

to proceed in forma pauperis (IFP), following the district

court’s certification that his appeal from the dismissal of his

civil-rights complaint was not taken in good faith.     Jackson

argues that the district court abused its discretion in finding

that his complaints of deliberate indifference to his serious

medical needs were frivolous.    Jackson has not shown that he can

bring any claims of arguable merit on appeal.     Accordingly,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-20048
                               -2-

Jackson’s IFP motion is DENIED and the appeal is DISMISSED.   5TH

CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.